Citation Nr: 1715582	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a urinary/bladder disorder, to include benign prostatic hypertrophy (BPH), claimed as urinary incontinence, and to include as secondary to the service connected lumbar spine disorder or claimed cervical spine disorder.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service connected lumbar spine disorder or claimed cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge in December 2015; a transcript of that hearing is associated with the claims file.

This matter was remanded by the Board in March 2016 and is now again before the Board for adjudication.  The record before the Board includes electronic files within Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claims must be remanded for the reasons noted below.

VA Examinations

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Remand for a new examinations is needed for the following reasons.

Right Knee

At his December 2015 hearing, the Veteran referenced an independent medical opinion from a private physician.  See hearing transcript at page 10.  A review of the referenced opinion, which is dated in 2010, reveals that the Veteran reported to this physician that he has experienced right knee pain since the 1980's.  Moreover, at the hearing, the Veteran's wife testified that she and the Veteran had been married for 26 years and she recalled not being able to do things or needing to make adjustments when they were a young couple in part due to knee problems.  See hearing transcript at pages 12-13.  This testimony, therefore, also suggests ongoing knee symptoms since the 1980s.  As noted in the Board's prior remand, the October 2011 VA examiner opined that the Veteran's right knee disorder was not related to the May 1986 in-service injury while playing softball.  The basis for this opinion was that the Veteran had no knee complaints between 1997 and 2000.  The examiner ignored an April 1996 treatment note indicating right knee pain and swelling.  The examiner also ignored the report in the 2010 private physician's opinion indicating knee symptoms since the 1980s.  Moreover, after the report, the above referenced hearing testimony was collected.  The Board remanded this matter for a new VA examination.  

Following the Board's remand, the Veteran was afforded a VA examination in July 2016.  The examiner noted a diagnosis of arthritis in the right knee in 2012.  The examiner noted a December 2011 MRI revealing a meniscal tear and chondromalacia.  A February 2012 arthroscopic surgery note, however, revealed an intact meniscus.  Post surgery notes indicate knee pain due to arthritis.  The examiner reviewed the medical evidence and concluded that it is less likely than not that the current right knee condition is related to his noted right knee injury while playing softball in service.  The basis for this opinion was that the knee condition had resolved by discharge and medical records "are silent for any R knee condition until 2005, and 2010...The amount of time between a 1986 knee injury and a 2011 diagnosis does not support a nexus between the two."  The examiner made no mention of the 1996 treatment record, or the 2010 private report.  The RO then ordered an addendum opinion to consider the April 1996 VA treatment record, the October 2011 VA examination and opinion, the private physician's 2010 examination and opinion and the May 2012 addendum opinion from that private physician.  In the September 2016 addendum, the same examiner simply again noted that the Veteran reported no symptoms at the time of his separation from service, and then went on to note that the April 1996 physician noted knee pain and osteoarthritis, but that the osteoarthritis diagnosis was not based upon diagnostic testing.  The VA examiner merely stated that it was an inaccurate diagnosis, but did not discuss the relevance of the reported knee pain in 1996.  As for the private physician's opinion, the examiner stated that the opinion was rendered in response to the Veteran contacting the private physician "asking for a 'probable association' - to which the doctor [obliged]."  This statement is wholly inaccurate.  In fact, the May 2012 addendum from the private physician clearly stated that the Veteran contacted the physician in order to obtain clarification of the statement "probable association" from the original 2010 report.  Not only is the VA examiner's statement inaccurate, it suggests a potential bias against the Veteran.  Moreover, the examiner again failed to consider the Veteran's statements indicating right knee pain since the 1980s.  

A medical opinion such as this must be based upon a review of the evidence of record.  38 C.F.R. § 3.159(c)(4) (2016).  The VA examiners here have not accurately reported the Veteran's history rendering the opinions lacking in probative value.  Moreover, the examiners largely ignored the Veteran's competent lay reports of right knee pain existing since the 1980s.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  For these reasons, the Board finds that a new opinion is warranted in this matter.  Because the most recent VA examiner's addendum is suggestive of a potential bias, the matter should be placed before an examiner other than the July 2016 examiner for this addendum opinion.

Cervical Spine

The Veteran contends his cervical spine was injured during the same incidents that caused his now service-connected lumbar spine disability.  

In December 2010, a private orthopedic surgeon submitted a narrative report after evaluation of the Veteran.  The history section of this report includes notation of in-service incidents involving the Veteran's lumbar spine, but there is no indication that the Veteran reported a neck injury occurring in service.  Further, the physician noted that the Veteran was on light or altered duty for seven to eight months of his active service.  The Board is unaware of the basis for this statement.  As noted below, the service personnel records are not within the claims file and it is unclear whether the Veteran was on any physical profiles during his active service.  The physician confirmed the current cervical spine symptoms experienced by the Veteran and later states that the Veteran suffered three military related accidents resulting in neck pain.  However, there is no explanation as to this statement, considering earlier in the report, the physician reported the Veteran's history and included no indication of symptoms in the neck in service.  The physician went on to provide a positive nexus opinion, but the rationale is inconsistent with the earlier report of the Veteran's history.  Thus, this report lacks probative value with regard to the cervical spine claim.

At his December 2015 hearing, the Veteran reported that he hurt his neck at a time in service when he was buffering a floor and slipped on wax and fell.  See hearing transcript at page 4.  He also reported hurting his neck during a firearms carry and that he has experienced tightness in his neck ever since that incident.  Id. at page 7.  And, he reported experiencing pain in his neck at the time he was hit by a truck.  Id. at page 8.  The Veteran's wife also testified that she and the Veteran had been married for 26 years and she recalled not being able to do things or needing to make adjustments when they were a young couple in part due to his neck problems.  Id. at pages 12-13.  This testimony indeed suggests ongoing symptoms since the 1980s.  

Following the hearing, the Board ordered a VA examination related to this claim.  The July 2016 examiner confirmed the existence of cervical spine degenerative joint disease based upon the findings in a March 2009 MRI of the cervical spine.  The examiner opined that the cervical spine disability is less likely as not to have begun in or otherwise be related to the Veteran's military service.  The rationale was the absence of notation of a neck condition on the June 1987 separation examination report, and absence of notation of a neck condition in the records at the time he was struck by a truck in service.  The examiner went on to state that the first record of a diagnosed neck condition is in 2009 and the length of time between his exit from service and the diagnosis of a neck condition is far too much time to support a nexus between the two.  The examiner made no mention in the rationale of the competent lay reports of neck pain at the time of the in-service incidents and since.  An examiner is not free to ignore such competent lay statements.  See Dalton, 21 Vet. App. 23.  For this reason, the nexus opinion in this case lacks probative value.  A remand is necessary in order to obtain a new opinion.  

Urinary/BPH and Erectile Dysfunction

The Veteran contends that both his urinary/BPH problems and his erectile dysfunction are associated with his lumbar spine disability.  See hearing transcript at page 14.  A July 2011 VA examiner confirmed the existence of minimal BPH manifested by postvoid dribbling.  The existence of erectile dysfunction was also confirmed in this report.  Further, December 2015 records from a private urologist suggest the existence of a history of benign prostatic hypertrophy, with current symptoms of postvoid dribbling, which was also noted as longstanding, as well as mild erectile dysfunction.   This physician also noted the Veteran's belief that "some of that dysfunction may be secondary to a herniated disc in the low back."  The record shows the Veteran was being treated with Levitra at the time.

Although the lumbar spine disability was not yet service connected, the Board remanded the urinary/BPH and erectile dysfunction claims for VA examination and opinion to address the Veteran's contention that the claimed disabilities are related to either his cervical spine disorder, or his lumbar spine disability.  The Board notes that the lumbar spine disability is now service connected.  See August 2016 Board decision and subsequent rating decision.

In July 2016, a VA examiner suggested the Veteran has no history of a diagnosed condition with the male reproductive system.  The same examiner suggested in a separate report that the Veteran has no history of a condition of the bladder or urethra of the urinary tract.  Later in the report, the examiner suggested that the Veteran had reported no treatment for erectile dysfunction for ten years, and that he denied dribbling and only reported urinary frequency, including needing to get up five to six times at night, as well as once per hour during the day.  This is indeed inconsistent with the 2011 VA examiner's findings and the private urologist's report from December 2015.  The 2016 examiner made no mention of the prior findings.  No nexus opinions were provided.  This VA examination report is undoubtedly lacking in probative value and the Board finds new examination and opinion are warranted in relation to these claims.

Records

The record before the Board includes VA treatment records from Lake City, Gainesville and Tallahassee VA facilities dated June 2002 to May 2016.  At the December 2015 hearing, the Veteran reported that he received treatment for his knee from the VA facility in Tallahassee as early as 1999.  See hearing transcript at page 19.  On remand, the RO should undergo development to obtain records related to the claimed disabilities at any time since the Veteran's July 1987 separation from active service, to include the 1999 Tallahassee VA records, as well as updated records since May 2016.  38 C.F.R. § 3.159(c)(2) (2016).

Moreover, both the Veteran's hearing testimony and the 2010 private orthopedic physician's report include documented reports by the Veteran that he was placed on physical profiles in service related to his claimed cervical spine and knee disabilities.  The Veteran's service personnel records would likely include documentation of the physical profiles.  The Veteran's service personnel records are not within the record before the Board.  On remand, these records should be obtained and associated with the file.  Id.

Notice

As noted above, the Veteran contends his urinary/BPH disorder and erectile dysfunction are both due to his claimed cervical spine disorder and/or service connected lumbar spine disability.  The March 2013 letter to the Veteran notified him of the evidence necessary to establish a service connection claim on a direct basis, but did not provide him notice of the evidence required to establish service connection on a secondary basis.  On remand, proper notice should be sent to the Veteran.  38 C.F.R. § 3.159(b) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran notice of the evidence necessary to establish a claim on a secondary basis under 38 C.F.R. § 3.310.

2.  Obtain and associate with the claims file non-duplicative VA treatment records related to the right knee, cervical spine, urinary/BPH disorder and erectile dysfunction from Lake City, Gainesville and Tallahassee VA facilities, other than the records dated June 2002 to May 2016, which are already of record.  The Veteran has reported treatment of his knee at the Tallahassee facility as early as 1999.  

3.  Obtain and associate with the claims file the Veteran's complete service personnel records.

4.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by a VA examiner qualified to opine as to the potential causes for the claimed orthopedic disabilities (cervical spine and right knee).  This opinion should be rendered by an examiner other than the examiner who conducted the July 2016 knee and cervical spine examinations. 

The examiner should provide an opinion as to whether any cervical spine or right knee disabilities present during the pendency of this claim are related to an injury in service, including the in-service symptoms noted by the Veteran throughout this appeal, and the symptoms existing since as noted by both the Veteran and his wife.   The examiner should indicate that the claims file, including the Board Remand and the relevant evidence, summarized above, was reviewed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any cervical spine and/or right knee disorder present had its onset during the Veteran's active service, or is otherwise the result of any in-service disease or injury.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include the Veteran's hearing testimony and the statements provided by his spouse.

5.  Once the record is developed to the extent possible, and after the cervical spine VA examination, afford the Veteran a VA examination to assess whether any erectile dysfunction and/or urinary/BPH disorder present during the pendency of this claim is at least as likely as not (50 percent or greater probability) related to a disease or injury in service, or due to or aggravated by the Veteran's service-connected lumbar spine disability.  

If the cervical spine VA examiner finds a causal connection between the cervical spine disability and the Veteran's active service, then the urinary/BPH/erectile dysfunction examiner should also assess whether any such disability present during the pendency of these claims is at least as likely as not (50 percent or greater probability) related to the cervical spine or lumbar spine disability.  

The examiner should indicate that the claims file, including the Board Remand, was reviewed.  

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include the Veteran's hearing testimony and the statements provided by his spouse.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

